

















ALEXION PHARMACEUTICALS, INC.
NON-EMPLOYEE DIRECTORS’
NONQUALIFIED DEFERRED COMPENSATION PLAN


(Amended and Restated Effective January 1, 2020)























Alexion Pharmaceuticals, Inc. Non-Employee Directors’ Nonqualified Deferred
Compensation Plan
ARTICLE I
Establishment and Purpose
1

ARTICLE II
Definitions
1

ARTICLE III
Eligibility and Participation
3

ARTICLE IV
Deferrals
3

ARTICLE V
Payments from Accounts
5

ARTICLE VI
Valuation of Account Balances; Investments
7

ARTICLE VII
Administration
9

ARTICLE VIII
Amendment and Termination 
10

ARTICLE IX
Informal Funding
11

ARTICLE X
Claims
12

ARTICLE XI
General Provisions
15









ARTICLE I
Establishment and Purpose
This document amends and restates, effective as of January 1, 2020, the Alexion
Pharmaceuticals, Inc. Non-Employee Directors’ Nonqualified Deferred Compensation
Plan (as from time to time amended, or amended and restated, and in effect, the
“Plan”) originally established by Alexion Pharmaceuticals, Inc. (the “Company”)
on November 29, 2016. Any amounts deferred or contributed under the Plan
pursuant to elections made prior to January 1, 2020 shall be governed by the
Plan documents and applicable elections as in effect prior to this amendment and
restatement.
The purpose of the Plan is to provide Directors with an opportunity to defer
receipt of a portion of their fees and restricted stock units. The Plan is
intended to meet the requirements of Code Section 409A, and shall be operated
and interpreted consistent with that intent.
The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company. The Company shall be solely responsible for payment of
Plan obligations. The Plan is unfunded for Federal tax purposes. Any amounts set
aside to defray the liabilities of the Plan will remain the general assets of
the Company and shall remain subject to the claims of the Company’s creditors
until such amounts are distributed to the Participants.

ARTICLE II    
Definitions
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of the Company to a Participant as determined
under the terms of the Plan. The Committee may maintain an Account to record the
total obligation to a Participant and component Accounts to reflect amounts
payable at different times and in different forms.

2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.

2.3
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant in accordance with Section 5.2 hereof to receive payments to which
a Beneficiary is entitled in accordance with provisions of the Plan.

2.4
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.

2.5
Cash Account. Cash Account means an Account established by the Committee to
record Deferrals of a Participant’s cash Compensation payable upon Separation
from Service as set forth in Section 5.1.



2.6
Change in Control. Change in Control means, with respect to the Company, any of
the following events: (i) a change in the ownership of the Company, (ii) a
change in the effective control of the Company or (iii) a change in the
ownership of a substantial portion of the assets of the Company, in each case,
as such term is defined in Treas. Reg. Section 1.409A-3(i)(5).

2.7
Claimant. Claimant means a Participant or Beneficiary filing a claim under
ARTICLE X of this Plan.

2.8
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

2.9
Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

2.10
Committee. Committee means the Alexion Retirement Committee consisting of the
Company’s CFO, CHRO (or equivalent), and members of the Human Resources Comp
Benefits, Finance and Legal teams.

2.11
Company. Company means Alexion Pharmaceuticals, Inc., a Delaware corporation.

2.12
Compensation. Compensation means Directors’ cash retainer, committee and other
fees and restricted stock units awarded to Directors by the Company.

2.13
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and the Company that specifies: (i) the amount
of each component of Compensation that the Participant has elected to defer to
the Plan in accordance with the provisions of ARTICLE IV, and (ii) the Payment
Schedule applicable to one or more Accounts.

2.14
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer under the Plan in accordance with the provisions of ARTICLE IV. Unless
the context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.

2.15
Director. Director means any non-employee member of the Board of Directors of
the Company that is also a U.S. tax resident.

2.16
Earnings. Earnings means an adjustment to the value of an Account in accordance
with ARTICLE VI.

2.17
Participant. Participant means a Director who has an Account Balance greater
than zero.

2.18
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.

2.19
Plan Year. Plan Year means January 1 through December 31.

2.20
RSU Account. RSU Account means an Account established by the Committee to record
Units payable upon Separation from Service as set forth in Section 5.1.

2.21
Separation from Service. A Separation from Service with respect to this Plan
occurs when a Participant ceases to be a member of the Board of Directors of the
Company. Separation from Service shall be determined according to the
requirements of Code Section 409A.

2.22
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the meaning
specified in Treas. Reg. Section 1.409A-l(d).

2.23
Unit. Unit means a restricted stock unit granted by the Company to a Director
under the terms of a restricted stock unit award agreement and the Company’s
equity incentive plan, settlement of which is deferred by the Director under a
Compensation Deferral Agreement. A Unit’s value will be determined under the
terms of the applicable restricted stock unit award agreement and related equity
incentive plan under which the restricted stock unit was granted.

2.24
Valuation Date. Valuation Date means each Business Day. For purposes of valuing
payments from the Plan, the Valuation Date is the last day of the month
immediately preceding the payment.


ARTICLE III    
Eligibility and Participation
3.1
Eligibility and Participation. A Director shall be eligible to participate in
the Plan upon receipt of written notification of eligibility to participate in
the Plan.

3.2
Duration. Directors shall continue to be eligible to submit Compensation
Deferral Agreements and to modify Payment Schedules under Section 5.6 for as
long as they are members of the Board of Directors of the Company. A former
Director may not file any Compensation Deferral Agreements, but may continue to
make investment allocations under ARTICLE VI, and otherwise exercise all of the
rights of a Participant under the Plan with respect to his or her Account(s). An
individual shall cease being a Participant in the Plan when his or her Account
has been reduced to zero (0).


ARTICLE IV    
Deferrals
4.1
Deferral Elections, Generally.

(a)
Time and Form; Effect. A Participant may elect to defer Compensation by
submitting a Compensation Deferral Agreement during the enrollment periods
established by the Committee and in the manner specified by the Committee, but
in any event, in accordance with Section 4.2. A Compensation Deferral Agreement
that is not timely filed with respect to a service period or component of
Compensation, or that is revocable at the time a Participant incurs a Separation
from Service, shall be considered null and void and shall not take effect.
Elections remain revocable until the latest permissible deadline with respect to
each item of Compensation described in Section 4.2. The Committee may modify any
Compensation Deferral Agreement in whole or in part prior to the date the
election becomes irrevocable.

(b)
Minimum and Maximum Deferrals. Directors may defer up to 100% of their
Compensation.

(c)
Calculation. Deferrals of cash Compensation shall be calculated with respect to
the gross Compensation payable to the Participant.

(d)
Payment Schedules; Default Elections. The Participant shall specify on his or
her Compensation Deferral Agreement the amount of Deferrals and, upon his or her
initial allocation to a Cash Account or RSU Account, the Payment Schedule for
such Account (lump sum or installments). If a Payment Schedule is not specified
upon the initial allocation of Deferrals to such Account, the Payment Schedule
for such Account will be a lump sum.

4.2
Timing Requirements for Compensation Deferral Agreements.

(a)
First Year of Eligibility. Upon becoming a member of the Board of Directors, a
Director shall have thirty (30) days to file a Compensation Deferral Agreement.
Such Compensation Deferral Agreement becomes irrevocable after such 30-day
period and only applies to Compensation earned after the 30-day enrollment
period.

(b)
Prior Year Election. A Compensation Deferral Agreement may be filed no later
than December 31 of the year prior to the calendar year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement filed
under this paragraph shall become irrevocable with respect to such Compensation
as of December 31 of the year prior to the calendar year in which such
Compensation is earned.

(c)
Certain Forfeitable Rights. A Director may defer restricted stock units by
filing a Compensation Deferral Agreement not later than the 30th day after the
date such restricted stock units are awarded by the Company to such Director and
at least 12 months in advance of the earliest date on which the forfeiture
condition under such award could lapse (“Lapse Date”). The Compensation Deferral
Agreement described in this paragraph becomes irrevocable on the earlier of (i)
such 30th day or (ii) the last day of the 13th month next preceding the month in
which the Lapse Date occurs. If the forfeiture condition applicable to the
payment lapses before the end of such 12-month period as a result of the
Participant’s death or disability (as defined in Treas. Reg. Section
1.409A-3(i)(4)) or upon a Change in Control, the Compensation Deferral Agreement
will be void unless it would be considered timely under another rule described
in this Section 4.2.

(d)
Company Awards. The Company may unilaterally credit awards to a Participant’s
Account on or before the date the Participant has a legally binding right to
such award.

(e)
Automatic Renewals. The Committee may provide on a Compensation Deferral
Agreement form that the deferral elections submitted under Sections 4.2(b) [and
(c)] will renew automatically for each successive Plan Year [or award date]
unless the Participant or the Company revokes the election before the date such
election becomes irrevocable.

4.3
Deductions from Pay. The Committee has the authority to determine the pay
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.

4.4
Vesting. Participant Deferrals of cash Compensation shall be 100% vested at all
times. Units shall become vested in accordance with the provisions of the
applicable restricted stock unit award agreement and related equity incentive
plan under which the restricted stock units were granted.

4.5
Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals
under the Plan, provided that such cancellation occurs by the later of the end
of the taxable year of the Participant or the 15th day of the third month
following the date the Participant incurs a disability. For purposes of this
Section 4.5, a disability means any medically determinable physical or mental
impairment resulting in a Participant being unable to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or last for a continuous period of not less than
six months.


ARTICLE V    
Payments from Accounts
5.1
Separation from Service. A Participant’s Cash Account and RSU Account will be
paid or commence payment upon Separation from Service.

The form of payment from each such Account will be a lump sum unless the
Participant elects in the Compensation Agreement that established the Cash
Account or RSU Account (and as modified in accordance with Section 5.6, below)
to receive annual installments up to ten (10) years.
Accounts payable under this Section 5.1 will be valued as of the Valuation Date
identified by the Plan Administrator in its sole discretion.
Payments under this Section 5.1 are subject to the provisions of Sections 5.2
through 5.4.
5.2
Death. Notwithstanding the provisions of Section 5.1, upon the death of the
Participant, all remaining vested Account Balances shall be paid to his or her
Beneficiary in a single lump sum no later than December 31 of the calendar year
following the year of the Participant’s death.

(a)
Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the Committee; provided, however,
that in the event a Participant designates his or her spouse as a Beneficiary,
such designation shall be automatically revoked upon the dissolution of the
marriage unless, following such dissolution, the Participant submits a new
designation naming the former spouse as a Beneficiary. A Participant may from
time to time change his or her designated Beneficiary without the consent of a
previously- designated Beneficiary by filing a new designation with the
Committee.

(b)
No Beneficiary. If a designated Beneficiary does not survive the Participant, or
if there is no valid Beneficiary designation, amounts payable under the Plan
upon the death of the Participant shall be paid to the Participant’s spouse, or
if there is no surviving spouse, then to the duly appointed and currently acting
personal representative of the Participant’s estate.

(c)
Valuation Date. Accounts payable under this Section 5.2 will be valued as of the
Valuation Date identified by the Plan Administrator in its sole discretion.

5.3
Change in Control. If elected upon initial enrollment in the Plan, a Participant
will receive his or her Plan Account Balances in a single lump sum. The Plan
Account will be valued as of the Valuation Date identified by the Plan
Administrator in its sole discretion.

5.4
Acceleration of or Delay in Payments. Notwithstanding anything to the contrary
in this ARTICLE V, the Committee, in its sole and absolute discretion, may elect
to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7).

5.5
Rules Applicable to Installment Payments. Annual installment payments commence
upon Separation from Service and shall continue to be made in each subsequent
calendar year not later than December 31 of such year. The Committee may
determine the Valuation Date and actual payment date within a calendar year in
its sole discretion. The amount of each installment payment shall be determined
by dividing (a) by (b), where (a) equals the Account Balance as of the last
Valuation Date in the month preceding the month of payment and (b) equals the
remaining number of installment payments. Accounts will continue to be credited
with Earnings in accordance with ARTICLE VI hereof until the Account is
completely distributed.

5.6
Modifications to Payment Schedules. A Participant may separately modify the form
of payment from his or her Cash Account and RSU Account, consistent with the
permissible Payment Schedules available under the Plan, provided that any such
modification complies with the requirements of this Section 5.6.

(a)
Time of Election. The date on which a modification election is submitted to the
Committee must be at least 12 months prior to Separation from Service.

(b)
Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after Separation from Service (or, if later, five years after the most recent
effective payment commencement date). Under no circumstances may a modification
election result in an acceleration of payments in violation of Code Section
409A.

(c)
Effective Date. A modification election is irrevocable and effective 12 months
after the date it is received by the Committee.

(d)
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account to which it applies, and shall not be construed to affect the Payment
Schedule of any other Account.

(e)
Installments. For purposes of the Plan, each installment payment will be treated
as a single form of payment.

5.7
Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to cease Deferrals
and/or receive payment of all or any portion of his or her vested Accounts. The
Committee may approve cessation of Deferrals and/or an emergency payment not to
exceed the amount reasonably necessary to satisfy the need. Emergency payments
shall be paid in a single lump sum within the 90-day period following the date
the payment is approved by the Committee. Payments shall be made, first, from
the Cash Account and second from the Stock Account. Unforeseeable Emergency
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a natural disaster);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The types of events
which may qualify as an Unforeseeable Emergency may be limited by the Committee
and shall be determined in compliance with Code Section 409A.

5.8
Payments in Cash and Stock. All payments from the Cash Account will be made in
cash. All payments from the RSU Account will be made in shares of common stock
of the Company as provided under the terms of the applicable restricted stock
unit award agreement and related equity incentive plan under which Units were
granted. Any fractional Units will be paid in cash. Notwithstanding the
foregoing, any Units that have been re-allocated under the provisions of Section
6.6 will be paid in cash.


ARTICLE VI    
Valuation of Account Balances; Investments
6.1
Valuation. Deferrals shall be credited to appropriate Accounts as of the first
Business Day following the date such Compensation would have been paid to the
Participant absent the Compensation Deferral Agreement. Valuation of Accounts
shall be performed under procedures approved by the Committee.

6.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day. The Cash Account Earnings will be based upon the Participant’s investment
allocation among a menu of investment options selected in advance by the
Committee, in accordance with the provisions of this ARTICLE VI. The RSU Account
Earnings will reflect the value of Units and any dividend equivalents described
in Section 6.8, to the extent not re-allocated under the provisions of Section
6.6.

6.3
Investment Options. Investment options for the Cash Account will be determined
by the Committee. The Committee, in its sole discretion, shall be permitted to
add or remove investment options from the investment menu from time to time,
provided that any such additions or removals of investment options shall not be
effective with respect to any period prior to the effective date of such change.

6.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balance(s).

A Participant shall specify an investment allocation for his Cash Account in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.
A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.
6.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation, such Account shall be invested in an investment option
determined by the Committee.

6.6
RSU Diversification. A Participant who is a current member of the Board of
Directors may not re-allocate his or her RSU Account into any investment option
other than Units. Any time on or after the six-month anniversary of a
Participant’s Separation from Service, the Participant may re-allocate his or
her Units among the same menu of investment options made available to the Cash
Account. Amounts re-allocated may not be allocated back to Units. The ability to
re-allocate investments is effective January 1, 2020, and is first available to
Participants who have incurred a Separation from Service on or before June 30,
2018.

6.7
Effect of Units on Installment Payments. Each installment payment from an RSU
Account will be determined as the Account Balance on the applicable Valuation
Date, expressed in US dollars, divided by the number of remaining installments
as described in Section 5.5. Unless the Committee specifies a different
allocation method or adjustment, each installment will consist of a pro-rata
allocation of cash and Units based on the proportion of each held in the Account
prior to the installment payment.

6.8
Dividend Equivalents. During any period in which a Unit is outstanding and prior
to its forfeiture, payment or settlement, as and when a dividend or dividend
equivalent is paid by the Company with respect to such Unit it will be credited
to the RSU Account in the form of additional Units based on the value of a share
of common stock of the Company on the date such dividend is paid. Fractional
Units will remain in cash until the cash value equals or exceeds the fair market
value of a share of common stock of the Company at which time it will be
converted to a Unit. Any amounts credited pursuant to this Section 6.8 shall be
subject to the same vesting and payment schedule as the underlying Unit and the
Director shall have no right to such amounts if such Unit is forfeited.


ARTICLE VII    
Administration
7.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in ARTICLE X. The Committee has the authority to further delegate its
responsibilities for the day to day administration of the Plan to such
individuals or subcommittees as it may establish.

7.2
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) prior to the Change in Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.

Subject to the Chief Executive Officer’s authority to designate an independent
third party, upon such Change in Control, the Committee may not be removed,
unless 2/3rds of the members of the Board of Directors of the Company (or its
successor) and a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement of the Committee.
Notwithstanding the foregoing, neither the Committee nor the officer described
above shall have authority to direct investment of trust assets under any rabbi
trust described in Section 9.2.
The Company shall, with respect to the Committee identified under this Section:
(i) pay all reasonable expenses and fees of the Committee, (ii) indemnity the
Committee (including individuals serving as Committee members) against any
costs, expenses and liabilities including, without limitation, attorneys’ fees
and expenses arising in connection with the performance of the Committee’s
duties hereunder, except with respect to matters resulting from the Committee’s
gross negligence or willful misconduct, and (iii) supply full and timely
information to the Committee on all matters related to the Plan, any rabbi
trust, Participants, Beneficiaries and Accounts as the Committee may reasonably
require.
7.3
Withholding. To the extent required by applicable Federal, state or local law, a
Director must make arrangements satisfactory to the Company for the payment of
any withholding or similar tax obligations resulting from any payment due under
the Plan (or with respect to any amounts credited to the Plan).

7.4
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, director, agent or organization, to whom or to which are delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Committee and
its agents, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company. Notwithstanding the foregoing, the Company
shall not indemnify any person or organization if his or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.

7.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.

7.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.


ARTICLE VIII    
Amendment and Termination 
8.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article VIII.

8.2
Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that any such amendment shall
not reduce the vested Account Balances of any Participant accrued as of the date
of any such amendment or restatement (as if the Participant had incurred a
voluntary Separation from Service on such date). The Board of Directors of the
Company may delegate to the Committee the authority to amend the Plan without
the consent of the Board of Directors for the purpose of: (i) conforming the
Plan to the requirements of law; (ii) facilitating the administration of the
Plan; (iii) clarifying provisions based on the Committee’s interpretation of the
document; and (iv) making such other amendments as the Board of Directors may
authorize.

8.3
Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).

8.4
Code Section 409A. The Plan is intended to comply with the requirements of Code
Section 409A or an exemption thereunder, and shall be construed and interpreted
consistent in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. The Committee,
pursuant to its authority to interpret the Plan, may sever from the Plan or any
Compensation Deferral Agreement any provision or exercise of a right that
otherwise would result in a violation of Code Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under the Plan comply with Section 409A of the Code, and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by a Participant on account of
any actual or alleged non-compliance with Code Section 409A.


ARTICLE IX    
Informal Funding
9.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company or a trust described in this
ARTICLE IX. No Participant, spouse or Beneficiary shall have any right, title or
interest whatever in assets of the Company. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Company and
any Employee, spouse, or Beneficiary. To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Company.

9.2
Rabbi Trust. The Company may, in its sole discretion, establish a grantor trust,
commonly known as a rabbi trust, as a vehicle for accumulating assets to pay
benefits under the Plan. Payments under the Plan may be paid from the general
assets of the Company or from the assets of any such rabbi trust. Payment from
any such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan. 




ARTICLE X    
Claims
10.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee at the address set forth in Section
11.4 which shall make all determinations concerning such claim. Any claim filed
with the Committee and any decision by the Committee denying such claim shall be
in writing and shall be delivered to the Participant or Beneficiary filing the
claim (the “Claimant”).

(a)
In General. Notice of a denial of benefits will be provided within 90 days of
the Committee’s receipt of the Claimant’s claim for benefits. If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.

(b)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall: (i) cite the pertinent provisions of
the Plan document, and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures.

10.2
Discretion of Committee. All interpretations, determinations and decisions of
the Committee with respect to any claim shall be made in its sole discretion,
and shall be final and conclusive.

10.3
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.

10.4
Arbitration.

(a)
Prior to a Change in Control, any claim or controversy between the Company and a
Participant or Beneficiary that is not resolved under Section 10.1 shall be
submitted to and resolved exclusively by expedited binding arbitration by a
single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.
In any arbitration hereunder, the Company shall pay all administrative fees of
the arbitration and all fees of the arbitrator. Each party shall pay its own
attorneys’ fees, costs, and expenses, unless the arbitrator orders otherwise.
The prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees. The arbitrator shall have no
authority to add to or to modify this Plan, shall apply all applicable law, and
shall have no lesser and no greater remedial authority than would a court of law
resolving the same claim or controversy. The arbitrator shall have no authority
to add to or to modify this Plan, shall apply all applicable law, and shall have
no lesser and no greater remedial authority than would a court of law resolving
the same claim or controversy. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that it would be entitled to summary judgment if the matter
had been pursued in court litigation.
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Company may depose the Participant or
Beneficiary plus two other witnesses, and the Participant or Beneficiary may
depose the Company, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
Procedure, plus two other witnesses. Each party may make such reasonable
document discovery requests as are allowed in the discretion of the arbitrator.
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.
If any of the provisions of this Section 10.4(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this Section 10.4(a) and this Section
10.4(a) shall be reformed to the extent necessary to carry out its provisions to
the greatest extent possible and to insure that the resolution of all conflicts
between the parties, including those arising out of statutory claims, shall be
resolved by neutral, binding arbitration. If a court should find that the
provisions of this Section 10.4(a) are not absolutely binding, then the parties
intend any arbitration decision and award to be fully admissible in evidence in
any subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.
(b)
If, upon or after the occurrence of a Change in Control, any dispute,
controversy or claim arises between a Participant or Beneficiary and the Company
out of or relating to or concerning the provisions of the Plan, such dispute,
controversy or claim shall be finally settled by a court of competent
jurisdiction which, notwithstanding any other provision of the Plan, shall apply
a de novo standard of review to any determination made by the Company, the Board
of Directors, or the Committee.


ARTICLE XI    
General Provisions
11.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(l)(B)).

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting the Company without the consent of the
Participant.
11.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company. The Company makes
no representations or warranties as to the tax consequences to a Participant or
a Participant’s beneficiaries resulting from a deferral of income pursuant to
the Plan.

11.3
No Effect on Service. Nothing contained herein shall be deemed or construed to
give a Participant any right to continue as a Director of, or other service
provider to, the Company or any of its affiliates, affect the right of the
Company or the Company’s shareholders to take any action permitted by law in
respect of the removal of such Participant as a Director at any time, or affect
any right of such Participant to resign from service at any time.

11.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:



ALEXION PHARMACEUTICALS, INC.
ATTN: HUMAN RESOURCES C/O ALEXION RETIREMENT COMMITTEE
100 COLLEGE STREET
NEW HAVEN, CONNECTICUT 06510


or to the attention of Human Resources at the Company’s headquarters. Any notice
or filing required or permitted to be given to a Participant under this Plan
shall be sufficient if in writing or hand-delivered, or sent by mail to the last
known address of the Participant.
11.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

11.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

11.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

11.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

11.9
Governing Law. The laws of the State of Connecticut shall govern the
construction and administration of the Plan.





IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on this 5th day of December, 2019.




ALEXION PHARMACEUTICALS, INC.




By:    __/s/Anne-Marie Law
Title:    _EVP – Human Experience Officer



